Citation Nr: 9928336	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-27 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
left knee scar.  

2.  Entitlement to an increased rating for residuals, 
lumbosacral injury with spondylosis of L5-S1, currently 
evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from June 1983 to 
November 1994.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a June 1995 rating action, in 
which service connection was established for the veteran's 
low back disability and for a left knee scar.  The back 
disability was rated 10 percent disabling, and the knee scar 
was rated as noncompensably disabling.  A notice of 
disagreement, with respect to the disability evaluations 
assigned, was received from the veteran in July 1995, and a 
statement of the case was issued in August 1995.  Later that 
month, a substantive appeal was received, and, in October 
1995, a hearing at which the veteran testified was conducted 
at the RO.  Thereafter, supplemental statements of the case 
were issued in May 1996, December 1996, July 1997, and June 
1999, after which the case was forwarded to the Board in 
Washington, DC. 

The issue as to the the veteran's low back disability is 
addressed in the Remand section of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal, as it pertains to the evaluation of his 
knee scar, has been obtained by the RO.

2.  The veteran's left knee scar is not shown to be poorly 
nourished, with repeated ulceration, or tender and painful on 
objective demonstration, nor does it cause any functional 
impairment. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
left knee scar are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, Diagnostic 
Code 7803, 7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that claims for 
increased ratings are, in general, well grounded within the 
meaning of 38 U.S.C.A. § 5107, since an assertion by a 
claimant that the condition has worsened is sufficient to 
state a plausible, well-grounded claim.  See Jackson v. West, 
12 Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). 

The veteran has asserted that his left knee scar is worse 
than currently evaluated by the RO, and he has, therefore, 
stated a well-grounded claim.  With that initial burden 
having been satisfied, VA has a duty to assist the veteran in 
the development of facts pertaining to his claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).  
The Court has held that the duty to assist includes obtaining 
available records which are relevant to the claimant's 
appeal, and that this duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  
In this regard, the RO has obtained the reports of several 
post-service examinations conducted for VA purposes, as well 
as reports from the veteran's private physician.  As the 
evidence does not indicate that any further relevant records 
are available, we conclude that the duty to assist has been 
satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38  C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath  
v. Derwinski, 1 Vet.App. 589, 594 (1991).  Moreover, VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

A review of the record reflects that the veteran sustained a 
laceration to his left knee while in service, and, in a June 
1995 rating action, the RO awarded service connection for the 
residual scar.  As indicated in the Introduction, the scar 
was assigned a noncompensable disability evaluation, and it 
is with this rating action that the veteran has expressed his 
disagreement.  In connection with the veteran's claim for 
service connection, the record reflects that he underwent VA 
examination in July 1994.  The report from this examination 
shows that the scar is on the medial aspect of the knee, 
almost adjacent to the patella, and approximately one inch 
diagonally.  It was also recorded that, upon touching the 
scar, "the patient claims that it is tender."  However, the 
examiner noted that, while the scar produced a convexity in 
the skin, there was no other deformity or impairment 
associated with it.  Moreover, X-rays of the knee were 
interpreted as revealing normal findings, and the diagnosis 
was "incisional injury due to a grinder, left knee."   

At the hearing conducted in October 1995, the veteran 
contended that his scar caused what he described as a 
pinprick sensation, and that the area of the scar "falls 
asleep."

Not long thereafter, he underwent another VA examination in 
January 1996.  At that time, he reported having knee pain and 
pain around the area of the laceration, as well as a burning 
sensation around the edges of the scar, but with no loss of 
sensation about the knee.  Objective examination, however, 
revealed only a small, well healed laceration, approximately 
2 cm in length, on the medial aspect of the knee, with no 
effusion or ecchymosis, and normal colored skin. There was 
also no knee swelling, no knee deformity, and no knee 
instability.  The examiner concluded that, based upon the 
veteran's history and clinical examination, he could "not 
see how this laceration represents any disability in this 
particular patient at this time with an otherwise normal knee 
examination."

The veteran was examined again in October 1996.  The report 
from this examination indicates that the veteran complained 
of pain about the scar site, and examination revealed a well 
healed, irregular 1.5 cm. transverse scar just proximal to 
the medial upper condyle of the left distal femur.  The 
underlying muscle and fascia were intact to palpation, 
however, and there was no involvement of the joint.  The 
pertinent diagnostic assessment was that the veteran had 
"[v]ague left knee pain of questionable relationship to a 
well healed superficial skin laceration over his left knee."  
The examiner commented that there was no evidence of 
mechanical problems or degenerative disease or any injury 
deeper to the subcutaneous tissue from this laceration.  

In February 1999, the veteran's representative provided the 
RO with a July 1997 statement from the veteran's private 
physician, Emil J. Ros, M.D.  In that statement, Dr. Ros 
remarked that the veteran's knee laceration had "resolved 
completely" and that the veteran had "no complaints with 
his left knee problem."  

Scars may be evaluated under the provisions of 38 C.F.R. Part 
IV Diagnostic Codes 7803, 7804, and 7805.  Under Code 7803, a 
10 percent rating is assigned for scars that are superficial, 
poorly nourished, with repeated ulceration.  Under Code 7804, 
a 10 percent rating is assigned for scars that are 
superficial, tender and painful on objective demonstration.  
These 10 percent ratings are the highest under these codes, 
as well as the lowest, but in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  As to Code 7805, the scar is rated 
on limitation of function of the part affected.   

In this case, there is no evidence showing that the veteran's 
left knee scar is productive of repeated ulceration, or is 
poorly nourished.  Thus, there is no basis for assigning a 
rating under the provisions of Code 7803.  Similarly, there 
is no medical evidence of any functional impairment about the 
left knee.  Indeed, in the January 1996 examination report, 
the examining physician commented that he could not see how 
the veteran's laceration represented any (emphasis added) 
disability, and, in the October 1996 examination report, the 
examiner commented that there was no evidence of mechanical 
problems or degenerative disease.  Therefore, there is no 
basis for assigning a rating under Code 7805.  

As for consideration of the provisions of Code 7804, there 
have been occasions noted in the record when the veteran 
complained that the area about his scar was painful and/or 
tender.  It must be observed, however, that, whenever this 
has been mentioned in any examination report, it has been 
made clear that these are the veteran's subjective claims, 
rather than any objective demonstration of impairment.  In 
this regard, it is noted that, in the July 1994 examination 
report, the veteran's complaints were specifically 
characterized as his (the "patient") claims.  In the 
January 1996 examination report, the examining physician 
commented that he could not see how the laceration 
represented any disability, despite the notation that the 
veteran complained of pain and of burning around the edges of 
the scar, and, in the October 1996 examination report, the 
veteran's complaints of pain were described as "vague."  

Under the foregoing circumstances, it is the Board's view 
that tenderness and pain about the veteran's left knee scar 
have not been objectively demonstrated in the medical 
evidence of record.  In view of that conclusion, and when 
considered in the light of the July 1997 report from the 
veteran's private physician that the veteran has no left knee 
problems, we find that the criteria for a compensable 
evaluation, under the provisions of Diagnostic Code 7804, are 
not met.  

In sum, because the medical evidence in this case fails to 
show that the veteran's left knee scar is poorly nourished, 
with repeated ulceration; is tender and painful on objective 
demonstration; or causes any limitation of knee function, a 
basis upon which to assign a compensable evaluation for that 
scar has not been shown.  


ORDER

Entitlement to an increased (compensable) rating for a left 
knee scar is denied.


REMAND

With regard to the veteran's claim for an increased rating 
for his low back disability, the Board observes that the 
veteran has asserted that his back disability is worse than 
currently evaluated by the RO.  Therefore, he has stated a 
well-grounded claim, as described in Proscelle, supra, and VA 
has a duty to assist him in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998). 

A review of the record reflects that, while the veteran's 
back has been examined for VA purposes on three occasions 
since he was discharged from service in 1993, none of the 
reports from these examinations reflect that any specific 
consideration was given to the decision entered by the U.S. 
Court of Appeals for Veterans Claims (previously known as the 
U.S. Court of Veterans Appeals) in DeLuca v. Brown, 
8 Vet.App. 202 (1995).  In DeLuca, the Court stressed that, 
in evaluating disability in a joint, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  See DeLuca, 
supra, at 206.

In another decision, the Court has reemphasized its DeLuca 
holding:

    Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

Since the examination reports currently of record do not 
address the considerations discussed by the Court in the 
DeLuca decision, it will be necessary to have the veteran 
examined under the guidelines set out in that decision, 
before the Board enters its determination on the matter.  

In addition to the foregoing, the Board notes that, in a July 
1997 letter from a private physician, Emil J. Ros MD (in 
which the veteran's back problems are discussed), the veteran 
is described as having been this physician's patient since 
1994.  The current evidence of record, however, does not 
reflect that copies of Dr. Ros' treatment notes relating to 
the veteran, have been associated with the claims file.  
These could be useful in evaluating the veteran's claim, and 
an attempt to obtain them should be made before the Board 
enters its final decision.  

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, the Board is 
remanding the veteran's case to the RO for the following 
action:

1.  The RO should ask the veteran to identify 
those locations at which he has received any 
treatment for his low back since his discharge 
from service in 1993.  Upon receipt of the 
veteran's reply, together with any appropriate 
authorization, the RO should attempt to 
obtain, and associate with the file, copies of 
any records the veteran has identified, which 
are not currently part of the record on 
appeal.  In particular, attempts should be 
made to obtain the records of the veteran's 
back treatment since 1994, from Emil J. Ros, 
MD, 8020 Steubenville Pike, Oakdale, PA 15071. 

2.  The veteran should then be scheduled for 
an examination to evaluate the nature and 
extent of his low back disability.  All 
indicated tests, and any consultations deemed 
necessary, should be accomplished.  In 
addition, all examination reports should fully 
set forth the current complaints, pertinent 
clinical findings, and diagnoses affecting the 
low back.  Moreover, the extent of any 
functional loss in the low back due to 
weakened movement, excess fatigability, 
incoordination, or pain on use should be 
noted.  The examiner should also state whether 
any pain claimed by the veteran is supported 
by adequate pathology and is evidenced by his 
visible behavior.  Any additional impairment 
on use should be described in terms of the 
degree of additional range-of-motion loss, as 
per the DeLuca precedent, supra, and specific 
findings should be made regarding range of 
motion of the lumbar spine, to include the 
extent to which that motion deviates from 
normal.  The level of pain on motion should 
also be described.  All opinions expressed 
should be supported by reference to pertinent 
evidence.  Before evaluating the veteran, the 
examiner should review the claims folder, and 
a notation to the effect that this review of 
the record was accomplished should be included 
as part of any examination report.

3.  Upon completion of the foregoing 
development of the record requested by the 
Board, and any other development as may be 
deemed appropriate by the RO, the RO should 
enter its determination regarding the 
veteran's claim for an increased rating for 
his low back disability.  If the decision 
results in an increased rating, the veteran 
should be asked whether that satisfies his 
appeal.  If he replies in the negative, or not 
at all, or if it is determined that no 
increased rating is warranted, he and his 
accredited representative should be furnished 
a supplemental statement of the case 
concerning all evidence added to the record 
since the last supplemental statement of the 
case, and which includes and addresses the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  The 
veteran and his representative should then be 
given an opportunity to respond, and the case 
returned to the Board for further appellate 
consideration, if otherwise in order.


No action is required of the veteran unless he receives 
further notice, although he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals







